DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Invention IV, Claim 25 in the reply filed on 5/7/2021 is acknowledged.  
The requirement is therefore made FINAL.
The examined claims are Claims 15 and 24-28.


Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-14 of U.S. Patent No. US 10,718,702 B2. Although the claims at issue are not identical, they are not patentably the claims of the current application are broader in scope and are therefore completely covered by the claims of ‘702.

Regarding Independent Claims 15, Claim 1 of ‘702 discloses a contact angle measurement system (col. 14, line 6) comprising:
a housing configured to hold a volume of a first fluid having a first density (col. 14, lines 7-8);
an adjustable rock sample holder positioned within the housing, the holder configured to support a rock sample, wherein an orientation of the holder relative to the housing is adjustable (col. 14, lines 16-19), wherein the holder comprises a stationary plate on a first end of the holder, a moveable plate on a second end of the holder opposite the first end, and a plate-adjusting screw coupled to the moveable plate, the plate-adjusting screw configured to adjust a position of the moveable plate (col. 14, lines 21-27);
a fluid dropper attached to the housing, the fluid dropper positioned relative to the holder to add a fluid droplet of a second fluid, whose contact angle is to be measured, on a surface of the rock sample when the rock sample is supported by the holder, the second fluid having a second density lighter than the first density of the first fluid (col. 14, lines 31-38);
an image capturing device configured to capture a plurality of images of the fluid droplet as the fluid droplet traverses the outer surface of the rock sample (col. 14, lines 44-46);
a computer system comprising (col. 14, line 47):

a computer-readable medium storing instructions executable by the one or more processors to perform operations comprising (col. 14, lines 49-51):
receiving digitized versions of the plurality of images of the fluid droplet dropped on the rock sample (col. 14, lines 52-54), and
determining, based on one or more of the plurality of images, a contact angle of the fluid droplet relative to a surface of the rock sample on which the fluid droplet is dropped (col. 14, lines 55-58); and
a sonicator attached to the housing, the sonicator configured to generate a sound wave, the housing configured to transmit the sound wave to the fluid droplet on the rock sample, the sound wave configured to sonically remove the fluid droplet from the rock sample (col. 14, lines 59-63).
Regarding Claims 24, Claim 10 of ‘702 discloses the system of claim 15, wherein the sonicator comprises a transducer configured to generate the sound wave in response to receiving power from a power source, wherein an outer surface of a wall of the housing comprises a groove, wherein the transducer is embedded in the groove.
Regarding Claims 25, Claim 11 of ‘702 discloses the system of claim 15, wherein the sonicator is configured to remove the fluid droplet from the rock sample without removing the rock sample or the holder from the housing.

Regarding Independent Claims 26, Claim 12 of ‘702 discloses a method comprising:

adding a fluid droplet of a second fluid on a surface of the rock sample, the second fluid having a second density lighter than the first density of the first fluid (col. 16, lines 5-7);
adjusting the rock sample holder to be offset from a horizontal, thereby causing the fluid droplet to traverse the surface of the rock sample (col. 16, lines 8-11);
performing a contact angle measurement on the fluid droplet with reference to the surface of the rock sample (col. 16, lines 13-15); and
after performing the contact angle measurement and while retaining the rock sample on the holder, sonicating the first fluid within the housing to cause the fluid droplet to be removed from the outer surface of the rock sample, wherein the first fluid comprises water, and the medium is sonicated without removing the holder from the housing (col. 16, lines 16-21) by supplying power to the ultrasonic transducer positioned in a groove formed on an outer surface of a wall of the housing, in response to which the ultrasonic transducer generates an ultrasonic sound wave that sonicates the fluid droplet (col. 16, lines 22-27).
Regarding Claims 27, Claim 13 of ‘702 discloses the method of claim 26, wherein the holder comprises a stationary plate on a first end of the holder, a moveable plate on a second end of the holder opposite the first end, and a plate-adjusting screw running through a wall of the housing and coupled to the moveable plate.
Claims 28, Claim 14 of ‘702 discloses the method of claim 27, wherein adjusting the rock sample holder comprises adjusting a position of the moveable plate using the plate-adjusting screw.


Allowable Subject Matter
Claims 15 and 24-28 would be allowable if rewritten or amended to overcome the Double Patenting Rejection or if the appropriate terminal disclaimer is filled.

The closest prior art:
Michimae (JP2017/037080 A) discloses a contact angle measurement system (abstract, [0201]-[0213], Figs. 1-3) comprising:
a housing configured to hold a volume of a first fluid having a first density (dipping container, 7), 
an adjustable sample holder (test stand, 5) positioned within the housing (see Fig. 1), the holder configured to support a sample, wherein an orientation of the holder relative to the housing is adjustable ([0211], Fig. 3);
a fluid dropper (syringe, 2), the fluid dropper positioned relative to the holder to add a fluid droplet of a second fluid (intended use), whose contact angle is to be measured ([0201]), on a surface of the sample facing the lower wall when the sample is supported by the holder (Fig. 1), the second fluid having a second density lighter than the first density of the first fluid (intended use), ([0211], Fig. 3);

receiving versions of the plurality of images of the fluid droplet dropped on the sample ([0212]), and
determining, based on one or more of the plurality of images, a contact angle of the fluid droplet relative to a surface of the sample on which the fluid droplet is dropped ([0213]).
However, it is silent regarding the holder comprising a stationary plate on a first end of the holder, a moveable plate on a second end of the holder opposite the first end, and a plate-adjusting screw running through the upper wall of the housing and coupled to the moveable plate, the plate adjusting screw configured to adjust a position of the moveable plate, the contact angle determination is performed by a computer system comprising one or more processors, and a computer-readable medium storing instructions executable by the one or more processors to perform the claimed operations, the images being digitized, and a sonicator attached to the housing, the sonicator configured to generate a sound wave, the housing configured to transmit the sound wave to the fluid droplet on the rock sample, the sound wave configured to sonically remove the fluid droplet from the rock sample.

Mahani (Mahani, Hassan & Berg, Steffen & Ilic, Denis & Bartels, Willem-Bart & Niasar, Vahid. (2013). Kinetics of the Low Salinity Waterflooding Effect Studied in a Model System (SPE 165255). 10.2118/165255-MS) discloses a contact angle measurement system in a rock sample to study the kinetics of oil detachment when st para, p. 2, 2nd para-p. 6, 1st para) and teaches using a sonicator, the sonicator configured to generate a sound wave and to transmit the sound wave to the fluid droplet on the rock sample, the sound wave configured to sonically remove the fluid droplet from the rock sample for complete removal of contaminations (p. 3, 1st para); however, it does not disclose a sonicator attached to the housing, the housing configured to transmit the sound wave to the fluid droplet on the rock sample.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claims 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a contact angle measurement system comprising a holder comprising a stationary plate on a first end of the holder, a moveable plate on a second end of the holder opposite the first end, and a plate-adjusting screw running through the upper wall of the housing and coupled to the moveable plate, the plate adjusting screw configured to adjust a position of the moveable plate and a sonicator attached to the housing, the sonicator configured to generate a sound wave, the housing configured to transmit the sound wave to the fluid droplet on the rock sample, the sound wave configured to sonically remove the fluid droplet from the rock sample in combination with the rest of the limitations of the above claims.
Regarding Independent Claims 26, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of performing a contact .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0086451 A1 discloses the use of ultrasound baths to remove unwanted adherents.
US 2020/ 0149813 A1 discloses the removal water from using an ultrasound assisted drying unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Examiner, Art Unit 2877